Citation Nr: 0424464	
Decision Date: 09/02/04    Archive Date: 09/15/04

DOCKET NO.  98-21 269	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey

THE ISSUES

1.  Entitlement to an initial rating higher than 10 percent 
for degenerative disease of the lumbosacral spine prior to 
November 21, 2000, and a rating higher than 20 percent as of 
this date and thereafter.  

2.  Entitlement to an initial rating higher than 10 percent 
for tinnitus.  

3.  Whether there was clear and unmistakable error (CUE) in a 
December 1994 rating denying service connection for tinnitus.  

REPRESENTATION

Appellant represented by:	The American Legion

WITNESS AT HEARING ON APPEAL

The appellant

ATTORNEY FOR THE BOARD

J. Fussell, Counsel

INTRODUCTION

The veteran had active service from September 1952 to October 
1955.  

This case comes before the Board of Veterans' Appeals (Board) 
from rating decisions of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Newark, New Jersey.  

Historically, the veteran did not appeal a May 1988 rating 
action, of which he was notified in June 1988, which denied 
service connection for a lipoma of the forehead and residuals 
of a concussion.  But he submitted a notice of disagreement 
(NOD) to initiate an appeal of a December 1993 rating that 
denied his petition to reopen the claim for service 
connection for residuals of a concussion.  And after 
receiving a statement of the case (SOC) in March 1994, he 
perfected the appeal to the Board by filing a substantive 
appeal (VA Form 9) in March 1994.  Then, after a hearing 
on May 4, 1994, a June 1994 Hearing Officer's decision 
determined that new and material evidence had been submitted 
to reopen the claim, but a December 1994 rating action denied 
the claim on the merits.  That decision also granted service 
connection for post-traumatic stress disorder (PTSD) and 
denied service connection for hearing loss and tinnitus, as 
residuals of a concussion.  

A May 21, 1994, letter from the Board to the veteran notified 
him that his case had been docketed at the Board.  

A March 1996 rating action denied service connection for a 
lower extremity vascular disorder.  

In January 1998 the veteran alleged there was CUE in prior 
denials of service connection for residuals of a concussion 
and tinnitus.  



An undated RO letter informed the veteran of a June 1998 
rating that denied service connection for a low back disorder 
and determined there was no CUE in the May 1988 and December 
1994 ratings denying service connection for residuals of a 
concussion and tinnitus.  

In July 1998 the veteran's then service representative filed 
an NOD in response to the denials of service connection for a 
low back disorder and CUE for "S/C for tinnitus, and 
vascular condition" from artillery explosion concussion.  

In September 1998 an SOC addressed the issues of service 
connection for a low back disorder and CUE in the May 1988 
and December 1994 ratings denying service connection for 
residuals of a concussion and tinnitus.  

Significantly, a VA Form 9 was filed in October 1998 wherein 
the veteran again requested a hearing before a local RO 
Hearing Officer.  That hearing was conducted in December 
1998, at which time it was stated that the issues were 
entitlement to service connection for:  (1) residuals of a 
concussion, including tinnitus, (2) a vascular disorder of 
both lower extremities, and (3) a low back disorder.  

A March 2000 Hearing Officer's decision granted service 
connection for a low back disorder, and for tinnitus, and 
assigned each a noncompensable rating effective January 30, 
1998.  Service connection for a pulmonary embolism, 
claimed as a vascular disorder of the lower legs, was denied.

A May 2000 supplemental SOC (SSOC) stated that the grants of 
service connection for a low back disorder and tinnitus 
mooted the appeal concerning those conditions, and that the 
only remaining claim at issue was entitlement to service 
connection for a pulmonary embolism, claimed as a vascular 
disorder of the lower legs.  See Grantham v. Brown, 114 F.3d 
1156 (Fed. Cir. 1997) (increased rating issues are separate 
from service connection issues).

However, a June 2000 NOD was filed in response to the 
noncompensable ratings assigned for the service-connected low 
back disorder and tinnitus.  See, e.g., Fenderson v. West, 12 
Vet. App. 119 (1999).

Then a February 2001 rating granted a higher 10 percent 
rating for the tinnitus and assigned a higher 10 percent 
rating for the degenerative disease of the lumbosacral spine, 
too, from January 30, 1998, and an even higher 20 percent 
rating for this low back disorder as of November 21, 2000.  
Despite the increases in the ratings for these service-
connected conditions during the pendency of this appeal, 
these claims are still at issue.  See AB v. Brown, 6 Vet. 
App. 35, 39 (1993).  A February 2001 SOC addressed the issues 
concerning the propriety of the ratings.  And the veteran 
filed a VA Form 9 in April 2001 to perfect his appeal to the 
Board concerning these claims.  He did not request a hearing.

In June 2003, when remanding these claims to the RO, the 
Board listed the issues on appeal as:  (1) entitlement to an 
initial rating higher than 10 percent for degenerative 
disease of the lumbosacral spine prior to November 21, 2000, 
and a rating higher than 20 percent as of this date and 
thereafter, and (2) entitlement to an initial rating higher 
than 10 percent for tinnitus.  

The RO since has completed the development requested by the 
Board in its remand and returned the case for further 
appellate consideration.  

Upon further review of the procedural history of this case, 
however, the Board finds that the veteran perfected an appeal 
from the June 1998 RO determination that there was no CUE in 
the December 1994 rating denying service connection for 
tinnitus.  As to this, if there was indeed CUE, it would be 
the basis for a retroactive grant of service connection for 
tinnitus.  See 38 C.F.R. § 3.105(a).

Also bear in mind, however, the May 1988 and December 1994 
ratings did not purport to address and did not deny service 
connection for a vascular condition.  So the July 1998 NOD 
supposedly submitted in response to the June 1998 denial of 
CUE in those May 1988 and December 1994 ratings denying 
service connection for a "vascular condition" is not 
accepted.  Furthermore, while the May 2000 SSOC addressed 
service connection for a pulmonary embolism, claimed as a 
vascular disorder of the lower legs, the veteran never 
perfected an appeal to the Board concerning this claim by 
filing a substantive appeal (VA Form 9 or equivalent 
statement).  Consequently, the Board only has jurisdiction to 
consider the claims listed on the cover page of this 
decision.  38 C.F.R. § 20.200.


FINDINGS OF FACT

1.  Prior to November 21, 2000, the veteran had 
radiologically documented degenerative changes of the 
thoracolumbar spine with no more than moderate limitation of 
motion and no muscle spasm or additional functional 
impairment due to pain or other symptoms.  

2.  Since November 21, 2000, the veteran has had forward 
flexion in his low back to 90 degrees, backward extension to 
32 degrees, left lateral bending to 40 degrees, right lateral 
bending to 34 degrees, left rotation to 32 degrees, and right 
rotation to 34 degrees - for a combined range of motion of 
262 degrees.  There is no ankylosis, either favorable or 
unfavorable, and there also is no muscle spasm or guarding 
causing abnormal gait or abnormal spinal kyphosis.  

3.  The veteran experiences recurrent tinnitus.  

4.  The veteran was notified in January 1995 of a December 
1994 rating that denied service connection for tinnitus 
because there was no competent evidence of record 
establishing that any current tinnitus was due to a 
concussion sustained in service.  The decision was not 
fatally flawed or undebatably erroneous.




CONCLUSIONS OF LAW

1.  The criteria are not met for an evaluation in excess of 
10 percent for degenerative disease of the lumbosacral spine 
prior to November 21, 2000,.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.1, 4.10, 4.71a, Diagnostic Codes 5003, 
5292 and 5295 (2000).  

2.  The criteria also are not met for an evaluation in excess 
of 20 percent for degenerative disease of the lumbosacral 
spine since November 21, 2000.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.1, 4.10, 4.71a, Diagnostic Codes 
5292 and 5295 (2000); and Diagnostic Codes 5003, 5242, 5237 
(in effect since September 26, 2003).  

3.  The veteran is not entitled to separate 10 percent 
disability ratings for his bilateral tinnitus as a matter of 
law.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.1, 4.10, 4.25, 4.87, Diagnostic Code 6260 (2003).  

4.  There was no CUE in the December 1994 rating by not 
granting service connection for tinnitus.  38 U.S.C.A. 
§ 5109A(b) (West 2002); 38 C.F.R. § 3.105 (1994 & 2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act (VCAA)

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002) became effective November 9, 
2000.  Implementing regulations were created and codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2003), which 
essentially eliminate the requirement of submitting a well-
grounded claim and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim, but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  
38 U.S.C.A. § 5103(a); Charles v. Principi, 16 Vet. App. 370, 
373-74 (2002); Quartuccio v. Principi, 16 Vet. App. 183, 186-
87 (2002).  See also Valiao v. Principi, 17 Vet. App. 229, 
332 (2003) (implicitly holding that RO decisions and 
statements of the case may satisfy this requirement).  

Recently, the United States Court of Appeals for Veterans 
Claims (Court) revisited the notice requirements imposed upon 
VA by the VCAA.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004) (Pelegrini II) (withdrawing it's decision in Pelegrini 
v. Principi, 17 Vet. App. 412 (2004) (Pelegrini I)).  The 
Court addressed both the timing and content of these notice 
requirements.  Id. at 120 21.  Even more recently, in 
VAOPGCPREC 7-2004 (July 16, 2004), VA's Office of General 
Counsel (GC) undertook to explain the holding of Pelegrini 
II.  The Board is bound by the precedent opinions of VA's 
General Counsel as the chief legal officer of the Department.  
See 38 U.S.C.A. § 7104(c) (West 2002).  

Initially, GC noted that the Court had described the 
statements in its opinion as to the timing and content of 
VCAA notification as "holdings," but, according to GC, the 
issues to which these "holdings" related were not necessary 
to the disposition of the case.  VAOPGCPREC 7-2004, at 2.  
Consequently, GC implied that these statements constituted 
dicta rather than binding holdings.  Id. (citing dissenting 
opinion in Pelegrini II and other cases characterizing Court 
statements as dicta).

In the case at hand, however, even if the Pelegrini II 
Court's statements as to the timing and content of VCAA 
notice were binding holdings, the RO nonetheless complied 
with them.



The Court in Pelegrini II held that a VCAA notice must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  See Pelegrini v. Principi, 18 Vet. App. 112, 115 
(2004) (Pelegrini II).  As interpreted by VAOGCPREC 7-2004, 
the Pelegrini II Court did not hold that, if this notice was 
not provided because VA had decided a claim before November 
9, 2000, the case must be returned to the AOJ for the 
adjudication to start anew as though no previous adjudication 
had occurred.  Id. at 120.  Rather, the Pelegrini II Court 
"'specifically recognizes that where, as here, that notice 
was not mandated at the time of the initial AOJ decision, the 
AOJ did not err in not providing such notice specifically 
complying with [the VCAA notification provisions] because an 
initial AOJ adjudication had already occurred.'"  
Pelegrini II, at 120.  Therefore, according to GC, the 
Pelegrini II Court did not hold that VA must vitiate all AOJ 
decisions rendered prior to November 9, 2000 denying claims 
that were still pending before VA on that date in order to 
provide VCAA notice and adjudicate the claims anew.  
VAOGCPREC 7-2004 at 2-3.  

The Court in Pelegrini II also held that VCAA notice must:  
(1) inform the claimant about the information and evidence 
not of record that is necessary to substantiate the claim; 
(2) inform the claimant about the information and evidence 
that VA will seek to provide; (3) inform the claimant about 
the information and evidence the claimant is expected to 
provide; and (4) request or tell the claimant to provide any 
evidence in his or her possession that pertains to the claim.  
Pelegrini II, at 120 - 21.  This new "fourth element" of 
the notice requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1) (2003).  Id.

According to VAOGCPREC 7-2004, the Pelegrini II holding does 
not require that VCAA notification contain any specific 
"magic words," and that it can be satisfied by an SOC or 
SSOC as long as these documents meet the four content 
requirements listed above.  



In this particular case, the veteran was provided the 
required VCAA notice by letter of June 25, 2003, which 
obviously was not until after the RO's initial denial and 
even after the Board's June 2003 remand.  Nevertheless, there 
has been compliance with the holding in Pelegrini II, so a 
remand is unnecessary because any defect with respect to the 
timing of the VCAA notice was mere harmless error.

There is no basis for concluding that harmful error occurs 
simply and only because a claimant receives VCAA notice after 
an initial adverse adjudication.  While the VCAA notice was 
not given prior to the actions appealed in this case, the 
veteran has been provided with every opportunity to submit 
evidence and argument in support of the claims, and to 
respond to his VA notice.  Indeed, he had time to identify 
and/or submit additional supporting evidence after the 
Board's remand and the subsequent issuance of the June 2003 
RO development letter.  And this all occurred before 
recertification of his appeal to the Board.  Moreover, even 
once his appeal arrived at the Board, he had still additional 
time (90 more days) to identify and/or submit additional 
supporting evidence and even beyond that with justification 
for delay.  38 C.F.R. § 20.1304.  Therefore, notwithstanding 
requirements of Pelegrini II as to the timing of the VCAA 
notification, deciding this appeal is not prejudicial error 
to him.

As for the "fourth element" of the notice cited in 
Pelegrini II, although there is no VCAA notification 
containing the precise language specified in this decision, 
the Board finds that the veteran was otherwise fully notified 
of the need to give VA any evidence pertaining to his claims.  
Moreover, in a recent precedent opinion of VA's General 
Counsel (issued after Pelegrini I, but before Pelegrini II), 
it was held that the language in Pelegrini stating that VA 
must request all relevant evidence in the claimant's 
possession was mere dictum and, thus, not binding.  
See VAOGCPREC 1-2004 (Feb. 24, 2004) (the Court's statements 
in Pelegrini that sections 5103(a) and 3.159(b)(1) require VA 
to include such a request as part of the notice provided to a 
claimant under those provisions is obiter dictum and is not 
binding on VA).  As already mentioned, the Board is bound by 
the precedent opinions of VA's General Counsel, as chief 
legal officer of the Department.  38 U.S.C.A. § 7104(c). 

As for the other three content requirements of the VCAA 
notice cited in Pelegrini, they, too, have been satisfied.  
The veteran's service medical records (SMRs) have been 
obtained.  He testified in December 1998 that he had been 
treated since military service at the Beth Israel Medical 
Center, and these records were obtained.  He also testified 
that he had been treated since service by Dr. Darden, and the 
RO attempted to obtain these records, as well, but 
unfortunately was informed by the service representative that 
Dr. Darden was deceased and, therefore, that no treatment 
records from him were obtainable.  Also, the veteran has been 
afforded several VA examinations over the years addressing 
the merits of his claims for higher ratings for his low back 
disorder and tinnitus.  

The more recent statements and correspondence from the 
veteran and his representative do not make reference to or 
otherwise mention any additional treatment from other sources 
(e.g., private or non-VA, etc.).  

Moreover, with respect to the motion to revise a past rating 
action on the grounds of alleged CUE, this matter must be 
adjudicated on the basis of the evidence on file at the time 
of the December 1994 rating action being challenged.  New 
evidence or evidence obtained during the years since that 
decision cannot be considered.

For these reasons, no further development is required to 
comply with the VCAA or the implementing regulations.

General Rating Considerations

Ratings for service-connected disabilities are determined by 
comparing current symptoms with criteria set forth in VA's 
Schedule for Rating Disabilities (Rating Schedule) - which 
is based as far as practical on average impairment in earning 
capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate 
diagnostic codes identify the various disabilities.  When a 
question arises as to which of two ratings apply under a 
particular diagnostic code, the higher evaluation is assigned 
if the disability more closely approximates the criteria for 
the higher rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  After careful consideration of 
the evidence, any reasonable doubt remaining is resolved in 
favor of the veteran.  38 C.F.R. § 4.3.  Also, when making 
determinations as to the appropriate rating to be assigned, 
VA must take into account the veteran's entire medical 
history and circumstances.  See 38 C.F.R. § 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1995).

Lumbosacral Degenerative Disease

The criteria for evaluating spinal disabilities, other than 
intervertebral disc syndrome (IVDS), under 38 C.F.R. § 4.71a, 
DCs 5285 through 5295 (2002) ("the old criteria") were 
revised effective September 26, 2003, at which time the 
diagnostic codes were renumbered, including the renumbering 
of DC 5295 to DC 5237.  See 68 Fed. Reg. 51,454 (Aug. 27, 
2003), to be codified at 38 C.F.R. § 4.71a, DC 5243 (2004) 
("the new criteria").

The May 2004 SSOC set forth not only the old rating criteria 
but also the new, revised, rating criteria.  

"[W]here the law or regulation changes after a claim has been 
filed or reopened but before the administrative or judicial 
appeal process has been concluded, the version most favorable 
to [the veteran] will apply unless Congress provided 
otherwise or permitted the Secretary of Veterans Affairs 
(Secretary) to do otherwise and the Secretary did so."  
Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991).  However, 
when amended regulations expressly state an effective date 
and, as in this case, do not include any provision for 
retroactive applicability, application of the revised 
regulations prior to the stated effective date is precluded, 
notwithstanding Karnas.  VAOGCPREC 3-2000 (Apr. 10, 2000).  

In rating the spinal disorder (which does not include IVDS) 
for the period prior to September 26, 2003, only the old 
rating criteria may be applied, but both the old or the new 
rating criteria, whichever is most beneficial to the veteran, 
will be applied for the period beginning September 26, 2003.  
See Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003), 
overruling Karnas.  See also VAOPGCPREC 
7-2003 (Nov. 19, 2003).



Old Spinal Criteria, Other than IVDS, Prior to September 26, 
2003

38 C.F.R. § 4.71a, DC 5285, provided that for residuals of a 
vertebral fracture without spinal cord involvement, abnormal 
mobility requiring a neck brace (jury mast) warranted a 60 
percent rating.  With spinal cord involvement, 
being bedridden, or requiring long leg braces, a 100 percent 
rating was warranted.  In other cases, the rating was to be 
in accordance with definite limited motion or muscle spasm, 
adding 10 percent for demonstrable vertebral body deformity.  
A Note to DC 5285 stated that both under ankylosis and 
limited motion, ratings should not be assigned for more than 
one spinal segment by reason of involvement of only the first 
or last vertebrae of an adjacent segment.  

38 C.F.R. § 4.71a, DC 5286, provided that for complete bony 
fixation of the spine (ankylosis) in a favorable angle, a 60 
percent rating was warranted.  When in an unfavorable angle, 
with marked deformity and involvement of major joints 
(Marie-Strumpell type) or without other joint involvement 
(Bechterew type), a 100 percent rating was warranted. 

38 C.F.R. § 4.71a, DC 5287, provided for a 30 percent rating 
for favorable and a 40 percent rating for unfavorable 
ankylosis of the cervical spine.  DC 5288 provided for a 30 
percent rating for favorable and a 30 percent rating for 
unfavorable ankylosis of the dorsal spine.  DC 5289 provided 
for a 40 percent rating for favorable and a 50 percent rating 
for unfavorable ankylosis of the lumbar spine.  

Under 38 C.F.R. § 4.71a, DC 5292, slight limitation of motion 
of the lumbar spine warranted a 10 percent rating, moderate 
limitation of motion warranted a 20 percent rating, and 
severe limitation of motion warranted a 30 percent rating.  

38 C.F.R. § 4.71a, DC 5295, provided that a lumbosacral 
strain when slight with only subjective symptoms warranted a 
noncompensable rating.  With characteristic pain on motion 10 
percent was warranted.  With muscle spasm on extreme forward 
bending with loss of lateral spine motion, a 20 percent 
rating was warranted.  When severe with listing of the whole 
spine to the opposite side, positive Goldthwaite's sign, 
marked limitation of forward bending in a standing position, 
loss of lateral motion with osteoarthritic changes, or 
narrowing or irregularity of joint space, or some of the 
above with abnormal mobility on forced motion, a maximum 40 
percent rating was warranted. 

When assessing the severity of a musculoskeletal disability 
that, as here, is at least partly rated on the basis of 
limitation of motion, VA must also consider the extent the 
veteran may have additional functional impairment above and 
beyond the limitation of motion objectively demonstrated, 
such as during times when his symptoms are most prevalent 
("flare-ups") due to the extent of his pain (and 
painful motion), weakness, premature or excess fatigability, 
and incoordination - assuming these factors are not already 
contemplated by the governing rating criteria.  DeLuca v. 
Brown, 8 Vet. App. 202, 204-7 (1995); see also 
38 C.F.R. §§ 4.40, 4.45, 4.59.  

New Spinal Criteria, Other than IVDS, as of September 26, 
2003

The criteria prior to September 26, 2003, for evaluating 
disabilities of the spine, other than Intervertebral Disc 
Syndrome (IVDS) (which were revised on September 23, 2002), 
focused on subjective factors such as whether any ankylosis 
was in a favorable or unfavorable position (formerly DCs 5286 
through 5289) and subjective classifications of whether the 
degree of limitation of motion was mild, moderate or severe 
(formerly DCs 5290 through 5292), except that other factors 
were taken into consideration for residuals of a vertebral 
fracture (formerly DC 5285) and sacro-iliac injury and 
weakness and lumbosacral strains (formerly DCs 5294 and 
5295).  The DCs for rating spinal disorders were also 
renumbered, including renumbering the DC 5295 relating to a 
lumbosacral strain, as DC 5237 (lumbosacral or cervical 
strain).  

The spinal rating criteria effective September 26, 2003, on 
the other hand, use more objective criteria and other 
pertinent considerations.  Specifically, the revised criteria 
provide for evaluations with or without symptoms such as pain 
(radiating or not), stiffness, or aching and thus encompasses 
and takes into account those symptoms and removes any 
requirement that there be any of these symptoms to assign any 
evaluation.  68 Fed. Reg. at 51454 - 51455 (August 27, 2003).  
Note (6) to the revised criteria provides that the 
thoracolumbar and cervical segments of the spine are to be 
separately evaluated except when there is unfavorable 
ankylosis of both segments which will then be rated as a 
single disability.  

The spinal rating criteria revised on September 26, 2003, 
provide for assigning an evaluation based on limitation of 
motion of a particular spinal segment in either forward 
flexion or the limitation of the combined range of motion of 
that spinal segment, either favorable or unfavorable 
ankylosis, or with respect to the entire spine if there is 
loss of more than 50 percent vertebral body height due to 
vertebral fracture or muscle spasm and guarding.  

The revised criteria for rating spinal disorders, other than 
IVDS, provide, in part, that evaluations may be based on 
limitation of the combined range of motion of the particular 
spinal segment and, at Note 2, set forth maximum ranges of 
motion with the exception that a lesser degree of motion may 
be considered normal under the circumstances set forth in 
Note 3, and, in Note 4, that range of motion should be 
measured to the nearest five (5) degrees.  

Note (2) to the General Rating Formula for Diseases and 
Injuries of the Spine provides that for VA compensation 
purposes, normal forward flexion of the thoracolumbar spine 
is 0 to 90 degrees, extension is 0 to 30 degrees, left and 
right lateral flexion are 0 to 30 degrees, and left and 
right lateral rotation are 0 to 30 degrees.  The combined 
range of motion refers to the sum of the range of forward 
flexion, extension, left and right lateral flexion, and left 
and right rotation.  The normal combined range of motion of 
the thoracolumbar spine is 240 degrees.  The normal ranges 
of motion for each component of spinal motion provided in 
this note are the maximum that can be used for calculation 
of the combined range of motion.  

Note 3 provides that, in exceptional cases, an examiner may 
state that because of age, body habitus, neurologic 
diagnosis, or other factors not the result of disease or 
injury of the spine, range of motion of the spine in a 
particular individual should be considered normal for that 
individual, even though it does not conform to the normal 
range of motion stated in Note 2.  Provided that the examiner 
supplies an explanation, the examiner's assessment that the 
range of motion is normal for that individual will be 
accepted.  

Note 5 provides that for VA compensation purposes, 
unfavorable ankylosis is a condition in which the entire 
cervical spine, the thoracolumbar spine, or the entire spine 
is fixed in flexion or extension, and the ankylosis results 
in one or more of the following:  difficulty walking because 
of a limited line of vision; restricted opening of the mouth 
and chewing; breathing limited to diaphragmatic respiration; 
gastrointestinal (GI) symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (0 degrees) always represents favorable 
ankylosis.  

Under the General Rating Formula for Diseases and Injuries of 
the Spine, which became effective September 26, 2003, an 
evaluation may be assigned with or without symptoms such as 
pain (regardless of whether it radiates), stiffness, or 
aching in the affected spinal area.  

A 10 percent rating is warranted when forward flexion of the 
thoracolumbar spine is greater than 60 degrees but not 
greater than 85 degrees or the combined range of motion of 
the thoracolumbar spine is greater than 120 degrees but not 
greater than 235 degrees (the maximum combined range of 
motion being 240 degrees), or if there is either (1) muscle 
spasm, guarding, or localized tenderness not resulting in 
abnormal gait or abnormal spinal contour; or, (2) vertebral 
body fracture with loss of 50 percent or more of body height.  

A 20 percent rating is warranted when forward flexion of the 
thoracolumbar spine is greater than 30 degrees but not 
greater than 60 degrees or the combined range of motion of 
the thoracolumbar spine is not greater than 120 degrees (the 
maximum combined range of motion being 240 degrees), or if 
there is either (1) muscle spasm or guarding severe enough to 
result in abnormal gait or abnormal spinal contour, e.g., 
scoliosis, reversed lordosis, or abnormal kyphosis.  

A 40 percent rating is warranted when forward flexion of the 
thoracolumbar spine is to 30 degrees or less; or, there is 
favorable ankylosis of the entire thoracolumbar spine.  
Fixation of a spinal segment in neutral position (0 degrees) 
always represents favorable ankylosis.  

A 50 percent rating is warranted for unfavorable ankylosis of 
the entire thoracolumbar spine.  Unfavorable ankylosis is 
when the entire thoracolumbar spine is fixed in flexion or 
extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  

A 100 percent rating is warranted if there is unfavorable 
ankylosis of the entire spine.  Unfavorable ankylosis is when 
the entire spine is fixed in flexion or extension, and the 
ankylosis results in one or more of the following: 
difficulty walking because of a limited line of vision; 
restricted opening of the mouth and chewing; breathing 
limited to diaphragmatic respiration; gastrointestinal 
symptoms due to pressure of the costal margin on the 
abdomen; dyspnea or dysphagia; atlantoaxial or cervical 
subluxation or dislocation; or neurologic symptoms due to 
nerve root stretching.  

Relevant Evidence

Records of the veteran's hospitalizations in July 1978 and in 
July and August 1979 at the Beth Israel Medical Center 
reflect complaints of symptoms in the veteran's legs due to 
superficial thrombophlebitis.  Two chest X-rays during his 
July 1978 hospitalization show that he had spondylosis 
deformans of the dorsal spine and anterior wedging of one of 
the lower dorsal vertebral bodies.  

On VA examination in February 1998 the veteran reported that 
he was semi-retired but still doing some work as a tailor.  
He had been given medication by VA for low back discomfort 
but had not had physical therapy and no further intervention.  
He had not been seen recently for low back discomfort, which 
he described as chronic and intermittent and was located 
mainly in the right low back region without any radiation or 
discomfort.  The pain was somewhat positional with prolonged 
bending forward, such as when doing his job.  On physical 
examination he ambulated with a normal gait.  He removed his 
shirt without difficulty.  There was slight lumbar scoliosis 
with some convexity, with the upper lumbar region being to 
the right.  There was good paraspinal muscle development and 
no specific tender points.  Range of active motion was to 70 
degrees of flexion, 30 degrees of extension, and 25 degrees 
of lateral bending in each direction.  Neurologically, he was 
grossly intact in the lower extremities.  X-rays revealed 
mineralization and osteoarthritic lipping due to underlying 
changes.  The diagnosis was mild intermittent low back pain 
due to underlying degenerative changes.  

On VA examination in November 2000 the veteran reported 
having constant low back pain since an inservice injury.  He 
complained of his back popping, cracking, and jumping out of 
place.  He had intermittent episodes of stiffness and 
weakness in the lower extremities.  He took no medication for 
his back.  He did not use a cane, braces or crutches.  He did 
use a "walkerete" as needed.  Surgery had never been 
recommended.  He felt that his back was intermittently stiff 
and weak and that there was easy fatigability and lack of 
endurance.  On physical examination there was no evidence of 
a limp.  He had a normal wear pattern on both shoes.  
Straight leg raising (SLR) was positive, bilaterally, at 30 
degrees.  Neurologically, he had normal sensation and muscle 
tone was intact, throughout.  Reflexes were intact, equal, 
and active.  There was no paraspinal muscle spasm.  Range of 
motion was to 10 degrees of flexion, 10 degrees of extension, 
15 degrees of lateral bending to the right and the left, and 
20 degrees of rotation at the thoracolumbar junction.  
Lumbosacral X-rays revealed bony lipping, representing 
degenerative change.  The diagnosis was degenerative disease 
of the lumbosacral spine.  

On VA examination in October 2003 the claim file was 
reviewed.  It was reported that the veteran had received 
physical therapy and sometimes had stiffness and weakness of 
the low back.  He did not use a cane or crutches but used a 
walker as needed.  He became fatigued easily.  He complained 
of intermittent low back pain without radiation into the 
lower extremities.  He took Tylenol for pain, as needed.  
Lifting was a precipitating factor and rest was an 
alleviating factor.  He did not have additional limitation of 
motion or functional impairment and there were no associated 
symptoms.  He reported that he could walk six blocks in 1/2 to 
one hour.  His gait was steady but slow.  Functionally, he 
was independent in bed activities, walking, eating, grooming, 
bathing, use of the toilet, and dressing.  On physical 
examination flexion was to 90 degrees, extension was to 32 
degrees, left lateral bending was to 40 degrees, right 
lateral bending was to 34 degrees, left rotation was to 32 
degrees, and right rotation was to 34 degrees.  He felt pain 
at the sacral area at the end of forward and backward 
movement.  His range of motion was not affected by factors 
other than the spinal injury and there was no additional 
limitation from pain, fatigue, or weakness.  SLR was 
essentially negative.  He had pain at the end of all range of 
motion but no essential spasm.  There was vague tenderness in 
the lumbar spine but more in the upper sacral area.  There 
were no postural abnormalities expect for a kyphotic posture 
of the thoracic spine.  Neurologically there was no sensory 
deficit of the feet.  Motor strength was 5/5 and reflexes 
were 2+.  Laseque's sign was negative.  There were no 
vertebral fractures.  Waddell's test was negative.  Past X-
rays in November 2000 revealed bony lipping with 
demineralization, marked facet joint sclerosis and 
hypertrophy at L5-S1.  The diagnoses were mild intermittent 
low back pain, marked degenerative disease and facet 
hypertrophy at L5-S1, and strain of the back due to heat in 
1953.  The examiner commented that the veteran had only 
slight limitation of motion, no spasm, no tilting of the 
whole spine in the opposite direction, and Goldthwaite's test 
was negative.  There was mild limitation of lateral bending 
but no narrowing, joint space irregularity, or vertebral 
mobility on forced motion.  There was only a mild effect of 
his low back pain upon his ordinary activities.  He was 
currently independent in all daily activities.  He had 
occasional pain in his legs due to deep venous thrombosis 
(DVT) flare-ups of which could also cause excess fatigue and 
weakness during.  During these occasions he sometimes used a 
cane or would rest.  He had flare-ups of DVT 2 or 3 days a 
month.  These flare-ups were not secondary to his service-
connected low back disorder but his circulatory problem.  



Analysis

Prior to November 21, 2000, the veteran had radiologically 
document changes of the thoracolumbar spine and no more than 
moderate limitation of motion of the spine.  The February 
1998 VA examination revealed that he had slight lumbar 
scoliosis but no muscle spasm or impairment of ambulation.  
These findings warranted no more than a 10 percent disability 
evaluation.  

The November 2000 VA examination found that the veteran had 
more significant limitation of motion, equating to moderate 
limitation of motion warranting a 20 percent disability 
evaluation.  While the actual measurements of range of motion 
would suggest severe limitation of motion, they were not 
corroborated by other findings such as muscle spasm, 
neurological impairment, or impaired ambulation.  Rather, the 
2003 VA examination noted the veteran's occasional use of a 
walker was due to the impact on his lower extremities of 
intermittent flare-ups of nonservice-connected DVT - and not 
due to muscle spasm or guarding attributable to the service-
connected low back disorder.  His functional impairment 
caused by the DVT cannot, in turn, be used to increase the 
rating for his low back disorder.  See Mittleider v. West, 11 
Vet. App. 181, 182 (1998).  And insofar as specifically 
concerning the extent of impairment from the low back 
disorder, range of motion testing at that time found 
significantly better range of motion than on VA examination 
in November 2000, and not of such severity as to warrant a 
compensable evaluation under the new rating criteria.  
Moreover, while the evidence also shows that he has some 
kyphosis, this would be encompassed as part of the new 
criteria for a 20 percent disability rating.  For the next 
higher evaluation, he would have to have forward flexion of 
30 degrees or less, and the most recent VA examination found 
that he had forward flexion of far greater than 30 degrees, 
or he would have to have favorable ankylosis of the entire 
thoracolumbar spine, which he does not have.  

Additionally, under 38 U.S.C.A. § 1155 (West 2002), "in no 
event shall such a readjustment in the rating schedule cause 
a veteran's disability rating in effect on the effective date 
of the readjustment to be reduced unless an improvement in 
the veteran's disability is shown to have occurred."  Here, 
other than the sharp discrepancy between range of motion 
testing on VA examination in 2000 and that in 2003, no actual 
improvement has been shown.  So although, strictly speaking, 
the veteran does not met the criteria for a 20 percent rating 
under the new standards, his 20 percent rating properly 
remains in effect nonetheless.  

There has been no additional change in the severity of the 
service-connected low back disorder at any time during this 
appeal period that would warrant further staged ratings under 
Fenderson, 12 Vet. App. at 125-25.  The fact that the veteran 
already has different ratings for different periods is, 
itself, a "staged" rating.  But there is no indication his 
rating should be additionally staged.

The veteran also is not shown to warrant consideration for an 
extra-schedular rating for the service-connected low back 
disorder at issue under the provisions of 38 C.F.R. 
§ 3.321(b)(1).  He has not been frequently hospitalized on 
account of it.  It also has not caused marked interference 
with his employment, i.e., beyond that contemplated by his 
assigned ratings, or otherwise rendered impractical the 
application of the regular schedular standards.  Admittedly, 
his overall functional impairment may hamper his performance 
in some respects, but certainly not to the level that would 
require extra-schedular consideration since those provisions 
are reserved for very special cases of impairment that simply 
is not shown here.  Consequently, the Board does not have to 
remand this case to the RO for further consideration of this 
issue.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); 
Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 
8 Vet. App. 218, 227 (1995).  

Separate 10 Percent Disability Ratings for Bilateral Tinnitus

In a March 2000 rating decision the RO granted service 
connection for tinnitus and assigned an initial 
noncompensable disability rating pursuant to 38 C.F.R. 
§ 4.87, Diagnostic Code 6260.  A February 2001 rating granted 
a higher 10 percent disability rating.  



As an initial matter the Board notes that Diagnostic Code 
6260 was revised effective in June 2003 to provide that only 
a single 10 evaluation is to be assigned for tinnitus, 
whether the sound is perceived as being in one ear, both 
ears, or in the head.  38 C.F.R. § 4.87, Diagnostic Code 
6260, Note 2 (2003).  It is apparently asserted, in essence, 
that the Board must apply the law in effect prior to June 
2003, which supposedly did not expressly prohibit the 
assignment of separate ratings.  See Karnas v. Derwinski, 1 
Vet. App. 308 (1991).  

As alluded to earlier in this decision, in Karnas, the Court 
held that, where a law or regulation changes during the 
pendency of a claim or appeal, the Board must apply the 
version of the law that is more favorable to the claimant.  
In Kuzma, however, 341 F.3d at 1328-29, the United States 
Court of Appeals for the Federal Circuit (hereinafter, "the 
Federal Circuit") expressly overruled the Court's holding in 
Karnas to the extent that decision allowed the retroactive 
application of a statute or regulation, where the statute or 
regulation did not expressly provide for retroactive 
application.  Although the representative asserts that the 
holding in Kuzma applies only to application of the VCAA, the 
Federal Circuit's decisions leading up to the decision in 
Kuzma clearly show that it was the intent of the Federal 
Circuit to overrule the holding in Karnas as it might be 
applied to any change in a statute or regulation.  See Dyment 
v. Principi, 287 F.3d 1377 (Fed. Cir. 2002); see also 
Bernklau v. Principi, 291 F.3d 795 (Fed. Cir. 2002).

Nevertheless, the change to Diagnostic Code 6260 effective in 
June 2003 did not provide for retroactive application.  See 
Schedule for Rating Disabilities: Evaluation of Tinnitus, 68 
Fed. Reg. 25,822 (May 14, 2003).  The veteran is, therefore, 
at least entitled to application of the prior version of the 
regulation for the months of eligibility prior to June 2003.  
See Smith (Ellis) v. Principi, 17 Vet. App. 168 (2003) 
(although the change to the regulation prohibits the 
assignment of separate ratings for tinnitus effective in June 
2003, the Board must analyze the applicability of separate 
ratings prior to June 2003).



VA's General Counsel addressed this issue in a precedential 
opinion issued in May 2003.  The General Counsel held that 
Diagnostic Code 6260, as in effect prior to June 2003, 
authorized a single 10% disability rating for tinnitus, 
regardless of whether the tinnitus was perceived as 
unilateral, bilateral, or in the head.  Separate ratings for 
tinnitus for each ear could not be assigned under DC 6260 or 
any other diagnostic code.  See VAOPGCPREC 2-03.  

Precedential opinions of VA's General Counsel are binding on 
the Board.  38 U.S.C.A. § 7104(c) (West 2002); Splane v. 
West, 216 F.3d 1058 (Fed. Cir. 2000); 38 C.F.R. § 19.5 
(2003).  To the extent that VAOPGCPREC 2-03 may have failed 
to address the applicability of 38 C.F.R. § 4.25(b), the 
Board will, therefore, separately address that issue. 

That regulation provides that except as otherwise provided in 
the Rating Schedule, the disabilities arising from a single 
disease entity, e.g., arthritis, multiple sclerosis, 
cerebrovascular accident, etc., are to be rated separately, 
as are all other disabling conditions, if any.  See Esteban 
v. Brown, 6 Vet. App. 259 (1994); 38 C.F.R. § 4.25(b) (2003).  
The issue is, therefore, whether bilateral tinnitus 
constitutes two separate disabilities that are eligible for 
separate ratings.

The assignment of separate ratings is dependent on a finding 
that the disease entity is productive of distinct and 
separate symptoms; the evaluation of the same "disability" or 
the same "manifestations" under various diagnoses is not 
allowed.  See 38 C.F.R. § 4.14 (2003); Brady v. Brown, 4 Vet. 
App. 203, 206 (1993).  In VAOPGCPREC 2-03 the General Counsel 
noted that tinnitus is the perception of sound in the absence 
of any external stimulus.  Citing The Merck Manual 665 
(17th ed. 1999).  VA also discussed the nature of tinnitus in 
the proposed amendment to Diagnostic Code 6260:

True (subjective) tinnitus does not originate in 
the inner ear, although damage to the inner ear may 
be a precursor of subjective tinnitus.  It is 
theorized that in true tinnitus the brain creates 
phantom sensations to replace missing inputs from 
the damaged inner ear, similar to the brain's 
creation of phantom pain in amputated limbs.  
(Diseases of the Ear, H. Ludman, and T. Wright, 6th 
ed., chapter 11; Phantom auditory perception 
(tinnitus): mechanisms of generation and 
perception, Neuroscience Research 8:221-2, P. 
Jasterboff, 1990; and Mechanisms of Tinnitus, Allyn 
and Bacon, 1995, J. Vernon and A. Moller (Eds)).

True tinnitus, i.e., the perception of sound in the 
absence of an external stimulus, appears to arise 
from the brain rather than the ears.  

See Schedule for Rating Disabilities: Evaluation of Tinnitus, 
67 Fed. Reg. 59,033 (Sept. 19, 2002).

VA further addressed this issue in the Supplemental 
Information included in the amendment to Diagnostic Code 
6260:

VA's Audiology and Speech Pathology Service 
recently wrote a booklet titled Hearing Impairment, 
an Independent Study Course for health care 
providers.  The section on tinnitus states that the 
fact that most tinnitus appears to be coming from 
the ear led to a belief that tinnitus was generated 
in the inner ear, but this is not the case.  
It further states that damage in the inner ear may 
be a precursor for subjective tinnitus, but that 
subjective tinnitus is generated within the central 
auditory pathways.

Schedule for Rating Disabilities: Evaluation of Tinnitus, 68 
Fed. Reg. 25,822 (May 14, 2003).  

The medical treatise evidence documented in the Federal 
Register shows, therefore, that tinnitus is a single disease 
entity manifested in a single disability, regardless of 
whether it is perceived as being in one ear, both ears, or in 
the head.  Because tinnitus does not produce separate and 
distinct symptoms, the assignment of separate ratings for the 
right and the left ear is not appropriate.  The application 
of 38 C.F.R. § 4.25(b) does not, therefore, provide a basis 
for assigning separate ratings for bilateral tinnitus.

This finding is further supported by the regulatory scheme 
that forms the basis for evaluating the severity of a 
service-connected disability.  Disability ratings are based 
on the average impairment of earning capacity resulting from 
disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 
(2003).  The basis of disability evaluations is the ability 
to function under the ordinary conditions of daily life, 
including employment.  Regardless of the location of the 
disability, evaluations are based upon lack of usefulness of 
these body parts or systems.  38 C.F.R. § 4.10 (2003).  

The Board notes that the Rating Schedule provides for 
separate ratings for a single disease entity that has 
multiple manifestations.  For example, several of the 
diagnostic codes pertaining to the feet provide different 
ratings for unilateral versus bilateral involvement.  Having 
a disability that effects both feet, rather than just one 
foot, however, results in additional functional limitations, 
in terms of the ability to ambulate.  Having tinnitus in both 
ears does not result in significantly greater impact on the 
functioning of the auditory system, in comparison to having 
tinnitus in only one ear.  

It may be argued that, pursuant to the phrase in 38 C.F.R. 
§ 4.25(b) "except as otherwise provided," a single rating 
for multiple manifestations of the same disease entity can be 
applied only if the diagnostic code so specifies.  For 
instance, some of the diagnostic codes pertaining to the feet 
provide that the same rating applies regardless of unilateral 
or bilateral involvement.  The Board notes, however, that 
that lack of distinction applies to disabilities warranting 
the minimum 10 percent rating, indicating that the disability 
is of insufficient severity to warrant distinct ratings for 
unilateral or bilateral involvement.  

Nevertheless, in determining the appropriate rating for 
bilateral tinnitus we need not look so far as the diagnostic 
codes pertaining to the feet; the diagnostic codes pertaining 
to the auditory system specify the situations in which 
separate ratings are applicable, depending on unilateral or 
bilateral manifestations.  For example, the rating for 
hearing loss is dependent on whether there is hearing loss in 
both ears, or only one ear.  In addition, Diagnostic Code 
6207 provides a 30 percent rating for the complete loss of 
one auricle, and a 50 percent rating for the complete loss of 
both auricles.  None of the remaining diagnostic codes 
pertaining to the auditory system provide for unilateral 
versus bilateral involvement.  

In Brown v. Gardner, 513 U.S. 115, 118 (1994), the Supreme 
Court held that if a statute is ambiguous, any interpretive 
doubt is to be resolved in the veteran's favor.  See also 
Smith (William) v. Brown, 35 F.3d 1516, 1523 (Fed. Cir. 1994) 
(the canons of statutory construction apply to regulations as 
well as statutes).  It can be argued that this canon of 
construction allows for the regulation to be interpreted to 
allow two separate and distinct ratings for bilateral 
tinnitus.  

Diagnostic Code 6260, prior to the May 2003 amendment, did 
not expressly indicate whether, in the case of bilateral 
tinnitus, each ear was to be rated separately.  The Supreme 
Court also held in Brown, however, that "[a]mbiguity is a 
creature not of definitional possibilities but of statutory 
context. . . " Brown, 513 U.S. at 118 (citations omitted).  
By reading the rating criteria for Diagnostic Code 6260 in 
the context of the remaining provisions of the Rating 
Schedule, it is clear that a maximum 10 percent rating may be 
assigned for tinnitus, regardless of whether it is unilateral 
or bilateral, and that separate 10 percent ratings cannot be 
assigned for tinnitus in each ear.  

If one section of a statute includes specific language, but 
that language is missing from another section of the same 
statute, it is generally presumed that such omission is 
intentional.  See Brown, 513 U.S. at 120.  The regulation at 
issue specifies that recurrent tinnitus is to be evaluated as 
10 percent disabling.  38 C.F.R. § 4.87, Diagnostic Code 6260 
(2002).  The diagnostic code does not distinguish between 
tinnitus that is perceived in one ear, both ears, or within 
the head.  Other diagnostic codes pertaining to the auditory 
system specify whether the rating is to be assigned based on 
unilateral or bilateral involvement (Diagnostic Code 6100 for 
hearing loss, and Diagnostic Code 6207 for loss of auricle).  
Because some of the diagnostic codes pertaining to the 
auditory system distinguish between unilateral and bilateral 
involvement, it is apparent from the regulation that the 
omission of that language from Diagnostic Code 6260 was 
intentional.  This interpretation of the diagnostic code is 
not in conflict with 38 C.F.R. § 4.25(b), because that 
regulation specifies that disabilities arising from the same 
disease entity are to be separately rated; tinnitus, whether 
unilateral or bilateral, constitutes the same disability.  

In summary, by reading Diagnostic Code 6260 in the context of 
the remaining diagnostic codes pertaining to the auditory 
system, the diagnostic code clearly indicates that a 
10 percent rating applies to recurrent tinnitus, regardless 
of whether the involvement is unilateral or bilateral.  For 
these reasons the Board finds that the veteran's claim of 
entitlement to separate 10 percent ratings for bilateral 
tinnitus is without merit and must be denied as a matter of 
law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(where the law and not the evidence is dispositive, the Board 
should deny the claim on the ground of lack of legal merit).  

One last point worth mentioning, since this claim is being 
denied for lack of legal merit - analogous to Rule 12(b)(6) 
of the Federal Rules of Civil Procedure for failure to state 
a claim upon which relief can be granted - the VCAA does not 
apply.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002).  
Also see Smith (Claudus) v. Gober, 14 Vet. App. 227, 230 
(2000).

CUE in a December 1994 Rating Denying Service Connection for 
Tinnitus

Laws and Regulations Governing Claims of CUE

A finding of CUE in a rating decision would vitiate the 
finality of it, even if the veteran did not timely appeal the 
decision after being notified of it and being apprised of his 
procedural and appellate rights.  See 38 U.S.C.A. § 5109A(a) 
(West Supp. 2001); 38 C.F.R. §§ 3.104(a), 3.105(a); Phillips 
v. Brown, 10 Vet. App. 25, 30-31 (1997), citing Smith 
(William) v. Brown, 35 F.3d 1516, 1527 (Fed. Cir. 1994).  But 
to warrant a finding of CUE in the decision in question:  
1) either the correct facts, as they were known at that time, 
were not before the adjudicator, i.e., more than a simple 
disagreement with how the RO weighed or evaluated the 
evidence, or the statutory or regulatory provisions extant at 
that time were incorrectly applied; 2) the error must be 
"undebatable" and the sort that, had it not been made, would 
have "manifestly changed" the outcome of that decision; 
and 3) a determination that there was CUE must be based on 
the record and law that existed at the time of that prior 
adjudication.  See, e.g., Damrel v. Brown, 6 Vet. App. 242, 
245 (1994) (quoting Russell v. Principi, 3 Vet. App. 310, 
313-14 (1992)).  

The United States Court of Appeals for Veterans Claims 
(Court) consistently has stressed the rigorous nature and 
very high evidentiary threshold the veteran must overcome for 
a finding of CUE, repeatedly pointing out that it "...is an 
administrative failure to apply the correct statutory and 
regulatory provisions to the correct and relevant facts; it 
is not mere misinterpretation of facts."  
Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 (1991).  
Indeed, CUE is so undebatable that it can be said that 
reasonable minds could only conclude that the original 
decision was fatally flawed when made.  Russell, 3 Vet. 
App. at 313.  "It must always be remembered that [CUE] is a 
very specific and rare kind of 'error'" needed to invalidate 
a prior, unappealed, decision and thereby warrant overturning 
it.  Fugo v. Brown, 6 Vet. App. 40, 43 (1993).  

A failure to fulfill the duty to assist cannot constitute 
CUE.  See Caffrey v. Brown, 6 Vet. App. 377, 383-4 (1994) and 
Crippen v. Brown, 9 Vet. App. 412, 418 (1996).  

In Look v. Derwinski, 2 Vet. App. 157, 162 (1992) it was held 
that "a factual finding is clearly erroneous when although 
there is evidence to support it, the reviewing Court on the 
entire evidence is left with the definite and firm conviction 
that a mistake has been committed."  However, there is no 
factual error "[i]f the [fact finder's] account of the 
evidence is plausible in light of the record viewed 
in its entirety [and] [w]here there are two permissible views 
of the evidence, the factfinder's choice between the cannot be 
clearly erroneous."  Look, at 162.

A failure to apply a relevant law or regulation or 
misapplication of a regulation is an appropriate subject for a 
claim of CUE.  Vargas-Gonzalez v. West, 12 Vet. App. 321, 329 
(1999) (citing VAOGCPREC 38-97 (Dec. 17, 1997)).  

Although not specifically alleged, the Board also feels 
compelled to point out that, merely because the VCAA now 
imposes on VA more responsibility in terms of notifying the 
veteran of evidence that is needed to substantiate his 
allegations and providing further assistance to him in 
obtaining potentially relevant evidence, this new law is not 
retroactively applicable to the relevant times in question.  
VAOPGCPREC 11-2000 (Nov. 27, 2000).  New interpretations of a 
law subsequent to an RO decision cannot form the basis for a 
valid claim of CUE.  Smith (Rose) v. West, 11 Vet. App. 134, 
137 (1998), quoting Berger, 10 Vet. App. at 170.  See also 
VAOPGCPREC 25- 95 (Dec. 6, 1995) (to the effect that a 
collaterally attacked decision's application of a regulation, 
which is subsequently invalidated, is not "obvious" error 
(i.e., CUE)).  

Aside from this, the Court consistently has held that the 
VCAA does not apply to CUE claims - either insofar as a 
prior Board or RO decision being disputed.  See Livesay v. 
Principi, 15 Vet. App. 165, 179 (2001) (en banc); Parker v. 
Principi, 15 Vet. App. 407 (2002).

The veteran did not appeal a December 1994 rating action, of 
which he was notified in January 1995, denying service 
connection for tinnitus.  That rating determined there was no 
evidence showing that any current tinnitus was the result of 
a concussion sustained in service, as alleged.  

The evidence on file at the time of the December 1994 rating 
action included the veteran's DD Form 214 confirming he had 
been wounded in action (WIA), sustaining a concussion on 
April 11, 1953.  Also his SMRs included an April 11, 1953, 
clinical notation that he had been injured in combat, 
sustaining a back injury.  The SMRs were negative for any 
specific reference to tinnitus or hearing loss, including as 
residuals of that trauma.

The earliest post-service evidence of tinnitus was the 
veteran's May 1994 RO hearing testimony that he had 
experienced bilateral ringing since his in-service concussion 
but that he did not have it all the time (see page 9 of that 
transcript).  On VA neurology examination in August 1994 he 
complained of a frequent noise in his head and forgetfulness.  
The diagnosis was residuals of a cerebral concussion.  On VA 
otolaryngology examination in November 1994 he complained of 
a history of tinnitus and hearing loss.  The diagnoses after 
an examination were tinnitus by history, bilateral 
sensorineural hearing loss, and no active ear disease.  
On VA audiology examination in November 1994 he complained of 
bilateral periodic roaring tinnitus and hearing loss, which 
he said had begun in the 1950s and which he believed were 
related to noise exposure from an explosion during combat 
that caused a concussion.  It was noted that the tinnitus was 
bilateral and periodic.  It occurred a few times during the 
day and was mostly constant at night and when he awoke in the 
morning.  

Under the regulation in effect in December 1994, 38 C.F.R. 
§ 4.87a, DC 6260 (1994), a single rating of 10 percent was 
warranted for tinnitus if it was "persistent, as a symptom 
of head injury, concussion or acoustic trauma."  It was not 
until June 10, 1999, that DC 6260 was amended to provide for 
a single 10 percent rating when tinnitus is "recurrent."  
Generally see Wanner v. Principi, 370 F.3d 1124, 1126 (Fed. 
Cir. 2004) (also amending DC 6260 to eliminate the trauma 
requirement).  

So while, admittedly, there was evidence supporting the claim 
for service connection for tinnitus - even in December 1994, 
there still was no competent medical opinion specifically 
stating that the veteran's tinnitus was due to 
acoustic trauma or a head concussion sustained in service.  
And this is a fundamental requirement of service connection, 
both then and now.

While there was a clinical notation reciting the veteran's 
history of in-service trauma and tinnitus thereafter, there 
was no actual diagnosis and/or medical opinion to that 
effect.  So even acknowledging he sustained a concussion 
during service in the manner alleged, with associated 
acoustic trauma as a consequence, it still was at least 
debatable (based on the evidence of record in December 1994) 
whether he had tinnitus due to that incident.  And because 
this determinative issue was open to debate, it necessarily 
follows that the RO did not commit CUE simply by concluding 
against the veteran's claim, as opposed to for it, as he no 
doubt would have preferred.



The mere fact that the veteran believed his tinnitus was due 
to acoustic trauma coincident with his service in the 
military, even his combat service, was not prima fascia 
evidence of this as fact because, as a layman, he did not 
have the necessary medical training and/or expertise to make 
this determination.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494, 95 (1992) (issued prior to the RO's December 1994 
decision, so this was governing caselaw even then).

Further, while DC 6260 did not by it term's require that the 
tinnitus be constant, it was required that the tinnitus be 
persistent.  Since June 10, 1999, it is only required that it 
be recurrent, and not persistent.  Consequently, there was 
room for judgment by the RO in 1994 as to whether the 
tinnitus was actually persistent.  

Lastly, in the January 1998 motion for revision based on CUE 
it was alleged, in essence, that the RO had failed to 
consider the veteran's participation in combat.  However, the 
December 1994 RO decision did not conclude that the veteran 
had not participated in combat.  Quite to the contrary, the 
RO very readily acknowledged that he indeed had been in 
combat - in fact, it was this basis that provided the 
foundation for the grant of service connection for PTSD in 
that December 1994 decision.  

Since the only remaining basis alleged for a finding of CUE 
in that 1994 RO decision is the veteran's own personal 
disagreement with how the RO evaluated the facts or weighed 
the evidence, this is insufficient to warrant a finding of 
CUE.  See Luallen v. Brown, 8 Vet. App. 92, 95 (1995).  

Accordingly, there was no CUE in the December 1994 RO 
decision and, thus, there is no basis for revision of that RO 
decision.  It stands.  




ORDER

The claim for an initial rating higher than 10 percent for 
degenerative disease of the lumbosacral spine prior to 
November 21, 2000, and a rating higher than 20 percent as of 
that date is denied.  

The claim for separate 10 percent disability ratings for 
bilateral tinnitus is denied.  

There claim of CUE in the December 1994 rating denying 
service connection for tinnitus is denied.  



	                        
____________________________________________
	Keith W. Allen
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



